         Case 1:21-cv-01989-KPF Document 41 Filed 08/05/21 Page 1 of 2

                                                                                                                                          Mayer Brown LLP
                                                                                                                               1221 Avenue of the Americas
                                                                                                                                 New York, NY 10020-1001
                                                                                                                                   United States of America

                                                                                                                                          T: +1 212 506 2500
                                                                                                                                          F: +1 212 262 1910

                                                                                                                                              mayerbrown.com
August 5, 2021
                                                                                                                                  Christopher J. Houpt
VIA ECF                                                                                                                                               Partner
                                                                                                                                          T: +1 212 506 2380
                                                                                                                                          F: +1 212 849 2830
The Honorable Katherine Polk Failla                                                                                                    CHoupt@mayerbrown.com
United States District Court for the
 Southern District of New York

                                                                                      MEMO ENDORSED
40 Foley Square, Room 2103
New York, New York 10007

Re:    Tawfeeq Almoayed Building Co., W.L.L. et al.
       v. Site Development Group, Inc.¸ 21-cv-01989-
       KPF (S.D.N.Y.)

Dear Judge Failla,

We represent Plaintiffs in the above-captioned action. Pursuant to Rule 2(C) of Your Honor’s
Individual Rules and Practices in Civil Cases, we write jointly with Defendant SDG to request
that time to file the stipulation of settlement and dismissal be extended from August 5, 2021 (see
ECF No. 39) to August 12, 2021. Defendant SDG joins this request. The parties request an
extension to allow further time to negotiate the stipulation of settlement and dismissal.

The deadline to file the stipulation of settlement and dismissal has been extended by this Court
one previous time from July 29, 2021 to August 5, 2021. See ECF No. 39. This requested
extension does not affect any other scheduled dates.

We thank the Court for its time and consideration of this request.


Respectfully submitted,
/s/ Christopher J. Houpt


Christopher J. Houpt
Partner

cc: All Counsel of Record by ECF




         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
         Case 1:21-cv-01989-KPF Document 41 Filed 08/05/21 Page 2 of 2



Application GRANTED. The period of conditional discontinuance is
extended to August 12, 2021.

Dated:     August 5, 2021               SO ORDERED.
           New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
